





CITATION:
D'
Alimonte
v.
Porretta
, 2011 ONCA 307



DATE: 20110420



DOCKET: C52205



COURT OF APPEAL FOR ONTARIO



Moldaver, Sharpe and Armstrong JJ.A.



BETWEEN



Rosaria
          DAlimonte and 1398740 Ontario Limited, carrying on business as Dalco
          Dental Studios




Appellants



and



Rosanna
          Porretta and 1398471 Ontario Limited, carrying on business as the
          Bolton Family Dental Centre




Respondents



Richard Macklin and Maureen Whelton, for the appellants



Jonathon D. A. Baker, for the trustee in bankruptcy

Patrick D. Schmidt and George Karahotzitis, for the
          respondents



Heard: February 25, 2011



On appeal from the order of Justice David Corbett of the
          Superior Court of Justice dated April 28, 2010



By The Court:



Background

[1]

The appellants Ms. DAlimonte and 1398740 Ontario
    Limited (Dalco Dental) seek to set aside the order of Corbett J. dated April
    28, 2010, dismissing their action (the joint venture action) against the
    respondents Dr. Porretta and 1398471 Ontario Limited (Bolton Dental).

[2]

The joint venture action was commenced by the
    appellants on May 13, 2002. The statement of claim was served on the
    respondents on June 27, 2002.  The
    essence of the action centres on Ms. DAlimontes claim that in February 2000,
    she and Dr. Porretta entered into a joint venture agreement to establish a
    dental clinic in which Dr. Porretta would run the dental operation (Bolton
    Dental) and Ms. DAlimonte would operate a dental laboratory (Delco Dental).

[3]

According to Ms. DAlimonte, the agreement was implemented
    and honoured for about two years, until February 2002, when Dr. Porretta
    unilaterally terminated Ms. DAlimontes employment with Bolton Dental
    and locked her out of the Bolton Dental premises. As a result of the alleged
    breach of the joint venture agreement, Ms. DAlimonte commenced the joint
    venture action against Dr. Porretta and Bolton Dental seeking, among other
    things, a declaration that she was the beneficial owner of 50 percent of Bolton
    Dental and that she was entitled to an equitable lien against it.

[4]

At the time Ms. DAlimonte commenced the joint venture
    action, she was a discharged bankrupt. On November 1, 2000, when she was
    purportedly a 50 percent owner in Bolton Dental, she made an assignment in
    bankruptcy. In that context, Ms. DAlimonte prepared a sworn document entitled
    Statement of Affairs of Non-Business Bankruptcy in which she stated that she
    had no assets. She made no mention of her alleged interest in Bolton Dental,
    nor did she disclose her interest in Dalco Dental. Rather, she claimed that she
    was an employee of Dalco Dental. In response to a question asking if she had
    operated a business within the last five years, Ms. DAlimonte again made no
    mention of Dalco Dental. Instead, she declared that she had operated Legends Rock
    & Roll Bar & Grill and that her financial difficulties stemmed from
    the failure of that business.

[5]

In the Statement of Affairs, Ms. DAlimonte listed nine
    arms-length creditors whose debts totalled $22,551. In addition, she showed a
    debt of $90,000 (the largest by far) owing to her sister Sylvia Forletta.

[6]

On August 15, 2001, Ms. DAlimonte was discharged from
    bankruptcy. At no time during the course of the bankruptcy did she disclose her
    alleged interest in Bolton Dental to her Trustee in Bankruptcy, Mr. Quinney;
    nor did she inform Mr. Quinney of this in May 2003 when she retained counsel
    and commenced the joint venture action against Dr. Porretta and Bolton Dental.
[1]
Indeed, it was not until the spring of 2006 that Mr. Quinney was first made
    aware of Ms. DAlimontes action and her alleged 50 percent interest in
    Bolton Dental  and then, only because Dr. Porrettas counsel, who had been
    informed of Ms. DAlimontes bankruptcy by Dr. Porretta, insisted that
    Ms. DAlimonte produce bankruptcy documents that she had not listed in her
    affidavit of documents.

[7]

Ms. DAlimontes counsel had resisted Dr. Porrettas
    numerous requests for the bankruptcy documents on the ground that they were
    irrelevant. Dr. Porrettas counsel took the view that they were relevant for
    two reasons. First, if Ms. DAlimonte did have an interest in Bolton Dental as
    she claimed, then that interest vested with the trustee when she made her
    assignment in bankruptcy on November 1, 2000; hence, only the trustee could bring
    the joint venture action unless Ms. DAlimontes interest in Bolton Dental had
    been dealt with in the bankruptcy and returned to her. Second, if Ms. DAlimonte
    did not disclose her alleged interest in Bolton Dental in her Statement of Affairs,
    Dr. Porretta could rely on this to show that there never was a joint venture
    agreement and certainly none by which Ms. DAlimonte became a 50 percent
    beneficial owner in Bolton Dental.

[8]

After learning of Ms. DAlimontes action against Dr.
    Porretta and Bolton Dental, Mr. Quinney, who had long since been discharged as
    trustee, wrote a note to Ms. DAlimontes counsel in mid-May 2006 stating
    that if Ms. DAlimonte did have an interest in a dental clinic, then I would
    be interested in pursuing that on behalf of the bankrupts creditors.
    Thereafter, the matter went into abeyance for the better part of three years
    while both sides considered their positions.

[9]

During this
    timeframe, Dr. Porretta took steps, albeit unsuccessfully, to settle the
    action. In the meantime, she remained firm that Ms. DAlimonte had no
    standing to bring the joint venture action because whatever interest she was
    claiming in Bolton Dental remained vested in the trustee. Dr. Porretta insisted
    on receiving a response to this concern, failing which she indicated that she
    would move to have the joint venture action dismissed. Ms. DAlimonte
    maintained that Dr. Porrettas concerns were unfounded and that Dr. Porretta
    was holding up the proceedings. Dr. Porretta had refused to answer a
    number of questions on discovery and an outstanding motion to compel her to
    answer those questions was being delayed by reason of Dr. Porrettas failure to
    act on her threat to have the action dismissed for want of standing.

[10]

On June 1, 2009, without notifying Dr. Porretta, Ms.
    DAlimonte moved before the Registrar of the Superior Court of Justice for an
    order regularizing the joint venture action against Dr. Porretta and Bolton
    Dental. In particular, she sought an order to continue the action of Rosaria
    DAlimonte ....
with
respect to her claim for
    beneficial ownership of [Bolton Dental] by her trustee in bankruptcy, Richard
    Quinney.... In her Notice of Motion, Ms. DAlimonte acknowledged that
    some of her claims against Dr. Porretta and Bolton Dental cover[ed] the
    time period between November 1, 2000 to August 2, 2001, when she was an
    undischarged bankrupt. And because Dr. Porretta and Bolton Dental were asserting
    that, as a result of Ms. DAlimontes bankruptcy, those claims ... properly
    belong[ed] to the Trustee ... and not Ms. DAlimonte, Ms. DAlimonte was
    seeking to regularize the proceeding by bringing those aspects of her claim
    which may be affected by the bankruptcy in the name of her trustee in bankruptcy
    who had agreed to pursue that part of the action on behalf of [her] creditors.

[11]

For reasons that are not clear, the motion was not
    heard by the Registrar but by Lemon J. of the Superior Court of Justice. On
    July 7, 2009, Lemon J., ordered that the proceeding continue and that the
    plaintiffs in the proceeding should thereafter be described as follows:

Rosaria DAlimonte in her own
    capacity and/or by her Trustee in Bankruptcy, Quinney and Associates Ltd. and [Dalco
    Dental].

[12]

Not unexpectedly, when Dr. Porretta learned of the
    order regularizing the proceedings, she sought to have it set aside on consent,
    failing which she would move to have it set aside on the basis that it had been
    made without notice to her. After some quibbling, Ms. DAlimonte capitulated
    and Lemon J.s order was set aside on consent by Corbett J. on October 14, 2009
     the same day on which he heard Dr. Porrettas motion to dismiss Ms.
    DAlimontes action.

The Motion Judges Ruling on Dr. Porrettas Motion to
    Dismiss

[13]

The motion judge reviewed the history of the matter in
    some detail. It is unnecessary to repeat his work. We simply note that in para.
    24 of his reasons, he was not quite accurate in stating that from July 2006 to
    the commencement of this motion in June 2009, neither the plaintiffs nor the
    trustee took any steps to regularize or advance this proceeding, or to commence
    a new proceeding brought by a person with the legal capacity to do so. As
    indicated, on June 1, 2009, Ms. DAlimonte did move, albeit without notice to
    Dr. Porretta, before the Registrar of the Superior Court for an order that the
    action be continued by her trustee. As noted, that order was eventually granted
    by Lemon J. on July 7, 2009, only to be set aside on consent by Corbett J. on
    October 14, 2009.

[14]

In dismissing the joint venture action, the motion
    judge found at para. 41 that the claim was a nullity from the outset and that
    he was not dealing with a mere formal irregularity. While he recognized at
    footnote 12 of his reasons that the bankruptcy court is a court of equity and
    that [no] proceeding in bankruptcy should be invalidated by any formal defect
    or by any irregularity, he explained at para. 36 why he did not view the
    matter before him as a mere formal irregularity:

This was no mere formal irregularity. Ms.
    DAlimonte had a duty to report all of her assets to the trustee. Failure to do
    so was a breach of s. 198 of the
Act
[
Bankruptcy and Insolvency Act,
R.S.C.
    1985,
c
. B-3]. On the basis of the allegations contained
    in Ms. DAlimontes claim, this could not have been a matter of oversight: this
    was, potentially, a substantial asset, and her only asset.

[15]

The motion judge also took issue with the trustees
    assertion contained in a letter dated October 9, 2009, that had Ms. DAlimonte
    disclosed her alleged interest in Bolton Dental at the time of her bankruptcy,
    this chose in action would have been an unrealizable asset of the estate and
    it would likely have been returned to Ms. DAlimonte upon discharge with
    the proviso that any recovery net of legal fees be attached for the benefit of
    creditors. The trustee maintained that position on Dr. Porrettas motion
    to dismiss. In his view, the court ought to exercise its overarching legal and
    equitable jurisdiction to make ... orders in bankruptcy and other proceedings
    to ensure that the purposes of the
Bankruptcy
    and Insolvency Act
are not thwarted by mere formal irregularities and that the
    interests of the creditors are protected.

[16]

The motion judge disagreed. In addition to holding that
    the matter at hand was not a mere formal irregularity, he considered the
    following additional factors at paras. 37 and 38 of his reasons:

There is another problem with the trustees
    position, as set out in counsels letter. Ms. DAlimontes contingent asset may
    have been difficult to realize after the breakup of her relationship with Dr.
    Porretta. Her interest may well have been realizable while the two of them were
    still in business together, in that Dr. Porretta might have been willing to
    purchase it during the bankruptcy. It is not at all clear that matters would
    have led to the same result, had the asset been disclosed in the bankruptcy.

It may be a simple matter to hide assets from
    creditors by having others, such as spouses, friends, or family members, hold
    them in trust. On the basis of Ms. DAlimontes pleadings, that seems to be
    what has happened here. If the parties had remained together, this hiding of
    assets would have succeeded. To permit Ms. DAlimonte to proceed with the claim
    now would be to turn a blind eye to her wrongful conduct in the bankruptcy. It
    would be to countenance this sort of fraud by finding that, in the minority of
    cases where it doesnt work out as expected for the debtor, the court will let
    her proceed as if nothing untoward had happened. [Footnotes omitted.]

[17]

In the end, the motion judge explained that his
    decision left the trustee with several options. The trustee could take steps to
    transfer the property back to Ms. DAlimonte ... on such terms as it thinks
    appropriate and she could then commence her action anew, subject to
    limitation and laches defences potentially available to Dr. Porretta and
    Bolton Dental. Alternatively, the trustee could pursue the claim itself,
    subject to any defences attributable to delay that might apply to it.

Analysis and Disposition of Appeal

[18]

The appellant submits that the motion judge erred in
    holding that the claim was a nullity from the outset and that he should instead,
    have exercised his equitable jurisdiction under the
Bankruptcy and Insolvency Act
to regularize the proceeding;
    alternatively, he should have granted an order
nunc pro tunc
pursuant to the
Rules
    of Civil Procedure
, regularizing the commencement date of the action.

[19]

We disagree. While the motion judge found that the
    claim was a nullity from the outset, even if he was wrong in this, when his
    reasons are read as a whole, it is apparent that he recognized that he had the
    discretion under the
Bankruptcy and Insolvency
    Act
or the
Rules of Civil Procedure
to validate the claim and regularize the proceedings and he chose not to do so.
     In this respect, we note his
    observations in footnote 12 referred to above, as well as his consideration of
    this courts decision in
Murphy v.
    Stefaniak
(2007), 37 C.B.R. (5th) 6, in which the court made an order,
nunc pro tunc,
regularizing the
    commencement of the proceedings to overcome what was clearly a technical/ administrative
    formality.

[20]

The motion judge was not prepared to make such an order
    in this case. He was obviously troubled by Ms. DAlimontes failure to disclose
    her alleged interest in Bolton Dental on her bankruptcy. He described her
    conduct in this regard as fraud. While that may have been an overstatement,
    in our view, it was certainly open to the motion judge to find that Ms.
    DAlimonte knowingly failed to disclose her purported interest in Bolton
    Dental, which he accurately described as her only asset of potential substance.

[21]

The circumstantial evidence amply supports that
    finding. It remains unchallenged to this day. Ms. DAlimonte did not disclaim
    it in her affidavit filed on Dr. Porrettas motion to dismiss and she has still
    not explained why she failed to disclose her purported interest in Bolton
    Dental on her bankruptcy. Tellingly, she did not advise her trustee of her
    failure to disclose when she retained counsel and commenced the joint venture action
    that she now seeks to resurrect. Indeed, but for Dr. Porrettas insistence that
    Ms. DAlimonte disclose her bankruptcy documents, the trustee might never have
    become aware of Ms. DAlimontes non-disclosure.

[22]

In his reasons, the motion judge also took a dim view
    of the lapse of time between 2006, when the trustee first learned of the non-disclosed
    asset, and 2009, when the trustee took the position that it would have returned
    it to Ms. DAlimonte on terms had she disclosed it in the bankruptcy.

[23]

As noted, the motion judge was not prepared to accept
    at face value the trustees opinion that the property would likely have been
    unrealizable at the time of the bankruptcy. Moreover, he took into account the
    three year delay in which neither the trustee nor Ms. DAlimonte did anything
    to regularize the proceedings. Indeed, as of the date of the hearing before the
    motion judge, the trustee had still not taken any formal steps to have the
    property returned to Ms. DAlimonte; nor is there any evidence that he had
    informed her creditors of this new-found asset. This may be due to the fact
    that Ms. DAlimontes sister would appear to be the only creditor of
    substance named in the Statement of Affairs.

[24]

Be that as it may, it is apparent that the motion judge
    was troubled by the entire situation. He did not view the irregularities as
    mere formalities. Plainly, there were too many unanswered questions for his
    liking. In the circumstances, he was not prepared to grant equitable relief or
    otherwise regularize the proceedings. We are not persuaded that he erred in
    exercising his discretion as he did.

[25]

Accordingly, we would dismiss the appeal with costs to
    the respondents in the amount of $10,000 inclusive of disbursements and HST.  No costs are sought against the trustee, who
    in any event, was not a party to the appeal.

Signed:           M.
    J. Moldaver J.A.

Robert
    J. Sharpe J.A.

Robert
    P. Armstrong J.A.

RELEASED:  MJM APRIL
    20, 2011





[1]
Counsel for the trustee did not actively
    participate in the appeal. He appeared simply to protect the interests of his
    client, should that become necessary.


